Citation Nr: 1300692	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  08-11 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left calcaneal plantar fasciitis with calcaneal spur and Achilles enthesitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1984 to July 2006.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, granted service connection for the left foot disability on appeal with an initial noncompensable evaluation assigned effective August 1, 2006.  Jurisdiction over the claims file is currently held by the RO in Denver, Colorado. 

In August 2011, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to allow for additional evidentiary development.  Pursuant to the Board's remand instructions, the Veteran was contacted via an August 2011 letter and asked to identify all physicians who had treated his disability and to provide medical release forms to allow for VA to obtain any treatment records on his behalf.  The Veteran responded in an October 2011 statement that he had received post-service treatment for the disability on appeal at various facilities including Peterson Air Force Base, Evans Army Hospital, and the Denver VA Medical Center (VAMC).  Unfortunately, the Veteran did not provide medical releases for the non-VA providers.  The Board finds that the Veteran should be provided another opportunity to submit medical release forms to allow for VA to procure records from the identified medical facilities, especially in light of the complete absence of treatment records in the current record before the Board. 

Additionally, the June 2012 supplemental statement of the case (SSOC) indicates that records of treatment from the Denver VAMC dating from August to September 2011 were reviewed in connection with the readjudication of the Veteran's claim.  The current record before the Board (including the Veteran's paper and virtual claims file) does not contain the VA treatment records identified by the June 2012 SSOC.  Upon remand, these records must be added to the claims file for review by the Board.  

Although the Veteran was afforded a VA examination in September 2011, the fact that treatment records from the private providers had not been obtained and identified VA treatment records were not associated with the record raises a question as to the adequacy of that examination.  Once the outstanding records are obtained, the Veteran should be afforded another examination, with consideration of the complete record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment from the Denver VAMC for the period beginning July 2006 and associate the records with the paper or virtual claims file.  Ensure that the VA records referenced in the June 2012 SSOC are made a part of the Veteran's permanent record. 

2.  Provide the Veteran with medical release forms and request that he execute them to authorize VA to obtain medical treatment records from all non-VA physicians who have treated the disability on appeal since July 2006, to include Peterson Air Force Base, Evans Army Hospital, and the Institute for Total Rehabilitation in Pueblo, Colorado.

3.  If valid medical release forms are received from the Veteran, obtain records of treatment from the identified health care providers.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

4.  After completion of the foregoing, schedule the Veteran for a VA foot examination.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to describe the current severity and extent of all manifestations of the Veteran's service-connected left calcaneal plantar fasciitis with calcaneal spur and Achilles enthesitis.  All required testing must be performed. 

5.  Readjudicate the claim on appeal.  If the benefits sought on appeal are not fully granted, issue a  SSOC before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


